DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/901,981 filed on January 19, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are still pending, with claim 4 being currently amended.

Allowable Subject Matter
Claims 1-10 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “a carrier comprising a frame, wherein the frame is located aside the charging stand, the clamping component is movably disposed on the frame, and the clamping component is configured to move a vehicle battery on the automatic guided vehicle to one of the plurality of supporting seats which is empty and move the spare battery on another of the plurality of supporting seats to the automatic guided vehicle” in combination with all the other elements recited in claim 1.
Claims 2-10, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.